CAMPBELL, Acting Chief Judge.
Appellant appeals the judgment and sentences imposed after he was found guilty of violating his probation.
We affirm the judgment revoking appellant’s probation. The only reason stated by the trial judge at the revocation hearing was appellant’s conviction of murder while on probation. The written revocation order, however, stated nine reasons. Inasmuch as there was no evidence presented regarding appellant’s violation of probation except for the murder conviction, on remand, all other reasons for appellant’s probation revocation shall be struck from the revocation order.
We find no error in the trial judge’s departure from the recommended guidelines sentence either in regard to the reason stated for departure or the extent of departure.
Affirmed and remanded.
FRANK and HALL, JJ., concur.